Exhibit 10.3

 

NEOSE TECHNOLOGIES, INC.
2004 EQUITY INCENTIVE PLAN

 


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

Neose Technologies, Inc. (the “Company”) hereby grants to                       
(the “Optionee”) an option (the “Option”) to purchase a total of               
shares of the Company’s Common Stock, at the price and on the terms set forth
herein, and in all respects subject to the terms and provisions of the Neose
Technologies, Inc. 2004 Equity Incentive Plan (the “Plan”) applicable to
Non-Qualified Stock Options, which terms and provisions are incorporated by
reference herein.  Unless otherwise defined herein, capitalized terms used but
not defined herein shall have the meanings given to them in the Plan.

 


1.             NATURE OF THE OPTION.  THE OPTION IS INTENDED TO BE A
NON-QUALIFIED STOCK OPTION AND IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422 OF THE CODE.


 


2.             DATE OF GRANT.  THE OPTION IS GRANTED AS OF THE           ,
20     (THE “DATE OF GRANT”).


 


3.             TERM OF OPTION.  THE OPTION SHALL HAVE A TERM OF TEN YEARS FROM
THE DATE OF GRANT AND SHALL TERMINATE AT 5:00 P.M. ON           ,        UNLESS
IT IS TERMINATED AT AN EARLIER DATE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT
OR THE PLAN.


 


4.             OPTION EXERCISE PRICE.  THE OPTION EXERCISE PRICE IS
$                 PER SHARE.


 


5.             EXERCISE OF OPTION.


 


5.1          VESTING.  SUBJECT TO SECTION 12 OF THE PLAN, THE OPTION SHALL
BECOME VESTED AND WILL BE EXERCISABLE DURING ITS TERM ONLY IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
                         THE OPTION BECOMING EXERCISABLE WITH RESPECT TO     %
OF THE SHARES SUBJECT TO THE OPTION ON                               , UNTIL THE
OPTION IS EXERCISABLE WITH RESPECT TO 100% OF THE SHARES; PROVIDED THAT VESTING
SHALL CEASE UPON THE OPTIONEE’S TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


5.2          RIGHT TO EXERCISE.  SUBJECT TO THE VESTING PROVISIONS OF
SECTION 5.1 ABOVE AND THE TERMINATION PROVISIONS OF SECTION 6.7 OF THE PLAN, THE
OPTION MAY BE EXERCISED IN WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME
DURING THE TERM OF THE OPTION.  ANY PORTION OF THE OPTION THAT IS NOT VESTED IS
NOT EXERCISABLE.  THE UNVESTED PORTION OF THE OPTION MAY NOT BE EXERCISED UNTIL
IT BECOMES VESTED IN ACCORDANCE WITH SECTION 5.1.


 


5.3          METHOD OF EXERCISE.  THE OPTION SHALL BE EXERCISABLE BY WRITTEN
NOTICE FROM THE OPTIONEE TO THE COMPANY SETTING FORTH THE OPTIONEE’S ELECTION TO
EXERCISE THE OPTION AND THE NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION IS
BEING EXERCISED.  SUCH NOTICE SHALL BE SIGNED BY THE OPTIONEE, DELIVERED TO THE
COMPANY IN A MANNER CONSISTENT WITH SECTION 13.13 OF THE PLAN, AND ACCOMPANIED
BY PAYMENT OF THE EXERCISE PRICE.  THE OPTION WILL BE DEEMED TO BE

 

--------------------------------------------------------------------------------



 


EXERCISED UPON THE RECEIPT BY THE COMPANY OF SUCH NOTICE AND PAYMENT OF THE
EXERCISE PRICE.  THE OPTIONEE SHALL HAVE NO RIGHT TO VOTE OR RECEIVE DIVIDENDS
AND SHALL HAVE NO OTHER RIGHTS AS A STOCKHOLDER WITH RESPECT TO THE SHARES WITH
RESPECT TO WHICH THE OPTION IS EXERCISED, NOTWITHSTANDING THE EXERCISE OF THE
OPTION, UNTIL THE ISSUANCE BY THE COMPANY (AS EVIDENCED BY THE APPROPRIATE ENTRY
ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY) OF THE STOCK CERTIFICATE EVIDENCING THE SHARES THAT ARE BEING ISSUED
UPON EXERCISE OF THE OPTION.  THE COMPANY WILL ISSUE (OR CAUSE TO BE ISSUED)
SUCH STOCK CERTIFICATES PROMPTLY FOLLOWING THE EXERCISE OF THE OPTION.  THE
CERTIFICATE OR CERTIFICATES FOR THE SHARES AS TO WHICH THE OPTION SHALL BE
EXERCISED SHALL BE REGISTERED IN THE NAME OF THE OPTIONEE AND SHALL CONTAIN ANY
LEGEND AS MAY BE REQUIRED UNDER THE PLAN AND/OR APPLICABLE LAW.


 


5.4          RESTRICTIONS ON EXERCISE.  THE OPTION MAY NOT BE EXERCISED IF THE
ISSUANCE OF THE SHARES UPON SUCH EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR OTHER LAWS OR REGULATIONS.  AS A
CONDITION TO THE EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE OPTIONEE TO
MAKE ANY REPRESENTATIONS AND WARRANTIES TO THE COMPANY AS MAY BE REQUIRED BY THE
PLAN OR ANY APPLICABLE LAW OR REGULATION.


 


6.             WITHHOLDING.  THE COMPANY RESERVES THE RIGHT TO WITHHOLD, IN
ACCORDANCE WITH ANY APPLICABLE LAWS, FROM ANY CONSIDERATION PAYABLE TO THE
OPTIONEE ANY TAXES REQUIRED TO BE WITHHELD BY FEDERAL, STATE OR LOCAL LAW AS A
RESULT OF THE GRANT OR EXERCISE OF THE OPTION OR THE SALE OR OTHER DISPOSITION
OF THE SHARES ISSUED UPON EXERCISE OF THE OPTION.  IF THE AMOUNT OF ANY
CONSIDERATION PAYABLE TO THE OPTIONEE IS INSUFFICIENT TO PAY SUCH TAXES OR IF NO
CONSIDERATION IS PAYABLE TO THE OPTIONEE, THEN UPON THE REQUEST OF THE COMPANY,
THE OPTIONEE (OR SUCH OTHER PERSON ENTITLED TO EXERCISE THE OPTION) SHALL PAY TO
THE COMPANY AN AMOUNT SUFFICIENT FOR THE COMPANY TO SATISFY ANY FEDERAL, STATE
OR LOCAL TAX WITHHOLDING REQUIREMENTS THE COMPANY MAY INCUR AS A RESULT OF THE
GRANT OR EXERCISE OF THE OPTION OR THE SALE OR OTHER DISPOSITION OF THE SHARES
ISSUED UPON THE EXERCISE OF THE OPTION.  UNLESS OTHERWISE DETERMINED BY THE
BOARD, THE MINIMUM REQUIRED WITHHOLDING OBLIGATION ARISING IN CONNECTION WITH
THE EXERCISE OF THE OPTION MAY BE SETTLED WITH SHARES, INCLUDING SHARES THAT
WOULD OTHERWISE BE PAYABLE TO THE OPTIONEE IN CONNECTION WITH THE EXERCISE OF
THE OPTION.


 


7.             THE PLAN.  THIS AWARD AGREEMENT IS SUBJECT TO, AND THE COMPANY
AND THE OPTIONEE AGREE TO BE BOUND BY, ALL OF THE TERMS AND CONDITIONS OF THE
PLAN AS IT MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
THEREOF.  PURSUANT TO THE PLAN, THE BOARD IS AUTHORIZED TO ADOPT RULES AND
REGULATIONS NOT INCONSISTENT WITH THE PLAN AS IT SHALL DEEM APPROPRIATE AND
PROPER.  A COPY OF THE PLAN IN ITS PRESENT FORM IS ATTACHED HERETO AND A COPY
WILL BE AVAILABLE FOR INSPECTION DURING BUSINESS HOURS BY THE OPTIONEE OR THE
PERSONS ENTITLED TO EXERCISE THE OPTION AT THE COMPANY’S PRINCIPAL OFFICE.


 


8.             ENTIRE AGREEMENT.  THIS AWARD AGREEMENT, TOGETHER WITH THE PLAN,
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES.


 


9.             GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
ANY CONFLICTS OF LAWS.


 


10.          AMENDMENT.  SUBJECT TO THE PROVISIONS OF THE PLAN, THIS AWARD
AGREEMENT MAY ONLY BE AMENDED BY A WRITING SIGNED BY THE COMPANY AND THE
OPTIONEE.

 

2

--------------------------------------------------------------------------------



 


11.          RESTRICTION ON TRANSFER.  UNLESS OTHERWISE PERMITTED BY THE
COMMITTEE OR THE TERMS OF THE PLAN, THE OPTION MAY NOT BE TRANSFERRED BY
OPTIONEE IN ANY MANNER OTHER THAN BY WILL OR THE LAWS OF DESCENT OR
DISTRIBUTION.  THE TERMS OF THE OPTION, INCLUDING THE TERMS AND RESTRICTIONS SET
FORTH IN THE PLAN, SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS,
SUCCESSORS AND ASSIGNS OF THE OPTIONEE.


 

IN WITNESS WHEREOF, this Award Agreement has been executed by the parties on
this                           .

 

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------


 

Acknowledgment

Of Stock Option Grant

Under

Neose Technologies, Inc. 2004 Equity Plan

 

The Optionee hereby acknowledges receipt of the Stock Option Award Agreement
dated                          (“Agreement”), and the Neose Technologies, Inc.
2004 Equity Plan (“Plan”), a copy of which is attached to the Agreement. 
Optionee hereby agrees that the Option is subject to the terms and provisions of
the Agreement and Plan and agrees to accept as binding, conclusive and final all
decisions or interpretations by the Board or the Committee concerning the Plan.

 

 

 

Signature:

 

 

 

Name:

 

 

 

 

Date:

              , 200  

 

 

 

Please return this acknowledgment to the HR Department within 10 days.

 

4

--------------------------------------------------------------------------------